SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

446
CAF 14-01539
PRESENT: WHALEN, P.J., CARNI, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF MAXIMILIANO ZAPATA,
PETITIONER-RESPONDENT,

                      V                                             ORDER

BRITTANY ZAPATA, RESPONDENT-APPELLANT.


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.

MINDY L. MARRANCA, BUFFALO, FOR PETITIONER-RESPONDENT.

MELISSA H. THORE, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered July 22, 2014 in a proceeding pursuant to Family
Court Act article 6. The order denied the motion of respondent to
“reopen” the matter.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court